Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s Amendment filed on March 14, 2022 has been fully considered and entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Taverner et al. (US 2010/0150497 A1) in view of Forster (EP 0120203 A1 from Applicant’s Information Disclosure Statement).
Regarding claim 1, Taverner discloses an optical sensor device (500 in Fig. 5), comprising: a multilayer hollow waveguide device having: a hollow waveguide tube layer (515); an intermediate layer (514) provided inside the hollow waveguide tube layer; and a coating layer (513) inside the intermediate layer in paragraphs 0031-0032.  
Still regarding claim 1, Taverner teaches the claimed invention except for the coating layer to be a metal oxide.  Forster discloses a sensor device comprising a metal oxide in the abstract.  Since both of the inventions relate to sensor devices, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use a metal oxide material as disclosed by Forster as the coating layer in the device of Taverner for the purpose of enhancing the detection of gas in the sensor.  
Regarding claim 2, Taverner discloses the intermediate layer is a reflective coating layer in paragraph 0018, since it is a core layer which guides light by total internal reflection.  
Regarding claim 3, Taverner discloses the reflective coating layer is provided directly on an inner surface of the hollow waveguide tube layer in Fig. 5.
Regarding claim 4, Taverner discloses the coating layer is provided directly on an inner surface of the reflective coating layer in Fig. 5.
Regarding claims 5-7, the proposed combination of Taverner and Forster teaches the claimed invention except for the material of the reflective coating layer.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the reflective coating layer from a metal material that includes silver or gold in order to enhance reflectivity, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 8-11, the proposed combination of Taverner and Forster teaches the claimed invention except for the material of the hollow waveguide tube.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the hollow waveguide tube from silica, plastic or a metal such as nickel as they are all readily available and simple to process, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 12, Taverner discloses the hollow waveguide tube layer (515) has a first refractive index, wherein the intermediate layer (514) is a guiding layer having a second refractive index that is greater than the first refractive index, and the coating layer (513) is structured to have a third refractive index, the third refractive index being less than the second refractive index in Fig. 3 and paragraphs 0021 and 0033.  
Regarding claims 13-16, the proposed combination of Taverner and Forster teaches the claimed invention except for the material of the guiding layer.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the guiding layer from glass or the claimed dielectrics as they are all readily available materials with a high refractive index, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 17-19 and 21, Taverner further discloses the hollow waveguide tube layer comprises silica (paragraph 0023) and the coating has a refractive index less than that of silica (paragraph 0033).  Forster further discloses the metal oxide being an engineered nanostructure material having an engineered refractive index due to a plurality of voids formed therein in the abstract.  The proposed combination of Taverner and Forster teaches the claimed invention except for specifically stating the porosity.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at the claimed porosity in order to arrive at a desired refractive index, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 20, the proposed combination of Taverner and Forster teaches the claimed invention except for a dielectric coating on either or both sides of the reflective coating layer.  However, dielectric coatings are well-known and commonly used in the art and as such, it would have been obvious to one having ordinary skill in the art at the time of the invention to use a dielectric coating on either or both sides of the reflective coating layer in order to provide enhanced protection.

Response to Arguments
Applicant's arguments, see pages 6-9, with respect to claims have been considered but are not persuasive.
On pages 6-9, Applicant states that one of ordinary skill would have no reason to use the metal oxide of Forster to modify the sensing element of Taverner which uses a polymer coating having “very particular performance characteristics.”  However, while Taverner describes how a polymer can be used to sense changes in temperature in paragraphs 0033-0034, that is only for one particular measurand.  The very next paragraph 0035 discloses that for pH measurements, “the coating 513 can include a sol-gel material.”  Reference is made to paragraph 0017 of Taverner which states “[v]arious applications can utilize these sensors to measure parameters such as temperature, pressures, biological compounds and chemicals in a particular environment.”  Paragraph 0029 of Taverner states “[o]ther calibrations between refractive index changes and other chemical/biochemical concentrations can be made for applications with different measurands.”  Thus, while a polymer coating may be better for measuring temperature, Taverner explicitly states the sensing device used for different measurands.  One having ordinary skill would find it obvious to modify the device accordingly by selecting a suitable material to optimize the accuracy of the sensor for said other measurands.  

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        June 14, 2022